DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2016/0214799) in view of Terzini (U.S. 2013/0310969).
Regarding claim 1, Walter discloses a system (Fig. 5) for independently routing vehicles and delivering containers and closures to a unit operation station, said system comprising: 
at least one container for holding a fluent material (Fig. 5 item 520a), said container having an opening (The containers being bottles or cans [0002]); 
a track system (Fig. 5 item 500); 
a plurality of unit operation stations disposed along the track system (Fig. 5 item 530, 540, the receiving and deliver points can be considered operation stations 550 and 560. Further [0014] states that the first and second container treatment units can be a combination of several devices, in this instance the first and second treatment units will be considered to have a plurality of devices as well as the additional unit stations 530 and 540. The plurality of devices will be considered to have first and second unit operation stations. For example both 550 and 560 will each have a cleaning device, a filling device, a labeling device or a combinations of devices, each of which is considered a separate operation station) one of the unit operation station being a closing device (see at least paragraph 14 which states a packaging device as a one of the combination of the treatment units packaging involve closing or enclosing the product); 
a plurality of vehicles (Fig. 5 items 510a-i) propellable along the track system, wherein: 
each container is disposed on a respective vehicle (Fig. 5 items 510b, 510c [0069]); 
wherein the track system allows the plurality of vehicles to move from a first unit operation station to a second unit operation station (Fig. 5, Vehicles move through 550 and 560 which have a plurality of unit operation stations. Alternatively vehicles move from 530 to 550 or 560 and to 540. Another consideration is that the vehicles on one pass through can pass through station 550 and through another pass go through station 560, thus traveling from 550 to 560 without leaving the track system) without leaving the track system; and 
the plurality of vehicles are independently routable along the track system to deliver at least one container and at least one closure to the at least one unit operation station (Fig. 5 shows the vehicles capable of independently routing to either 550 or 560 also see at least paragraph 13 the containers are envisioned as being container with lids as such the vehicles are capable of performing the function of delivering at least one container and one closure).
Walter does not distinctly disclose a closure for selectively sealing the opening of a container; 
 one of the unit operation stations being configured for applying the closure onto the container.
Terzini teaches a container (12) having and opening (see at least paragraph 15); a closure (cap see at least paragraph 37) for selectively sealing the opening of the container; a track system (at least elements 24, 30, 32, 36, 38 ) with vehicles (14), a plurality of unit operation stations (at least stations 16 and 28), one of the unit operation stations being configured for applying the closure onto the container (see at least paragraph 37), wherein the container does not leave the track while in the operation stations (illustrated in at least fig. 3 and 4).
It would have been obvious to one having ordinary skill in the art at the time of filling to modify the unit operation station of Walter to specifically include a closing station for applying closures as taught by Terzini while the containers travel on the track system within the respective vehicles for the purpose of assembling a complete product ready for packaging and shipping see at least paragraph 20 of Terzini as such the complete process of filling and closing containers can be performed.
In regards to claim 2 which depends on claim 1, Walter further discloses the system of claim 1 wherein the track system is a linear synchronous motor system wherein the plurality of vehicles comprise a magnet (Fig. 2 items 230a b), and the vehicles are propellable along the track system using electromagnetic force ([0063-0064].
In regards to claim 3 which depends on claim 1, Walter further discloses the system of Claim 1, wherein the track system comprises: a primary transport portion that defines a primary path that forms a closed loop; and a secondary transport portion that extends from the primary transport portion and defines a secondary path that intersects the primary path at an ingress location and an egress location, wherein: the secondary transport portion comprises at least one unit transport segment; and one of the unit operation stations is disposed along the at least one unit transport segment (The primary loop can be considered the loop which contains item 560 which the track section that contains 550 can be considered the secondary, with 505a and 505b being the ingress and egress locations).
In regards to claim 4 which depends on claim 1, Walter further discloses the system of Claim 1, wherein one of the unit operation stations comprises a loading station that is configured to facilitate loading of the container and/or the closure onto one of the plurality of vehicles (Fig. 5 items 530 and 540).
Regarding claim 5 which depends on claim 1, Walter further discloses the system of Claim 1, wherein one of the unit operation stations comprises a decoration station that is configured to decorate the container and/or the closure ([0014] the labeling station).
In regards to claim 6, Walter in view of Terzini teach the system of claim 1, Walter further discloses comprising a plurality of first containers (see at least paragraph 2 the first group of container would be bottles) wherein each first container has a shape and a volume (every container has at least a shape and volume) and a plurality of second containers (see at least paragraph 2 the second group of containers could be cans) wherein each of said second containers has a shape and a volume that is different from one or more of the shape and the volume, respectively, of said first containers (as it is known bottles and cans have at the least different shapes and generally are made to different volumes either way the system of Walter specifically teaches being capable of use with different container types). 
In regards to claim 7, Walter in view of Terzini teach the system of claim 1, The combination of Walter and Terzini suggest comprising a plurality of first closures wherein each first closure has a shape, a size, and appearance and a plurality of second closures wherein each of said second closures has a shape, a size, and appearance that is different from one or more of the shape, size, and appearance, respectively, of said first closures (Walter discloses at least two different types of containers bottles and cans (see at least paragraph 2) each type of container type would need to have a different closure type, Terzini is silent on the type or shape of container used however Terzini teaches at least two different closure types a safety closure or a non-safety closure as such the combination of Walter and Terzini would suggest the ability to have a variety of different container types and therefore a variety of different closure types based on the needs of the container). 
In regards to claim 10, Walter in view of Terzini teach the system of claim 1, which is configured so that the container and the closure travel on separate vehicles to the at least one unit operation station. (The claim does not require a container and its corresponding closure to travel on separate vehicles. Thus a container and the closure of another bag can be considered the claimed closure and container and thus the closure and container travel on separate vehicles or the closure can be provided at a closure station via a completely separate vehicle delivery)

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter in view of Terzini as applied to claim 1 above, and further in view of Murray (U.S. 2012/0317936).
In regards to claim 8, Walter in view of Terzini teach the system of claim 1, Neither Walter nor Terzini teach which is configured so that the container and the closure travel on the same vehicle to the at least one unit operation station.
Murray teaches a combined closing and filling station such that a container (12) already containing a closure (16) travels to the filling and closing station where a device (28) removes the closure (16), fills the container (12) and replaces the closure (16) in a single station see at least paragraph 50.
It would have been obvious to one having ordinary skill in the art to combine the filling and closing station of Walter as modified by Terzini as suggested by Murray such that the closing and filling are performed in a single station which reduces the total number of station and therefore the size required from the machine and additionally since Murray discloses a machine capable of removing a closure, filling, and replacing the closure on the container a separate feed for the closures would also be eliminated. This would provide substantial space and money savings as such one of ordinary skill in the art would have been motivated to combine the prior art as suggested. 
In regards to claim 9 Walter in view of Terzini teach the system of claim 1, Neither Walter nor Terzini teach which is configured so that the closure is placed on the container when the container travels to the at least one unit operation station, and said system is configured to: remove said closure from said container; dispense fluent material into said container; and then reattach the closure on the container.
Murray teaches a combined closing and filling station such that a container (12) already containing a closure (16) travels to the filling and closing station where a device (28) removes the closure (16), a device (20) fills the container (12) with fluent material, and device (28) replaces the closure (16) in a single station see at least paragraph 50.
It would have been obvious to one having ordinary skill in the art to combine the filling and closing station of Walter as modified by Terzini as suggested by Murray such that the closing and filling are performed in a single station which reduces the total number of station and therefore the size required from the machine and additionally since Murray discloses a machine capable of removing a closure, filling, and replacing the closure on the container a separate feed for the closures would also be eliminated. This would provide substantial space and money savings as such one of ordinary skill in the art would have been motivated to combine the prior art as suggested. 

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. Applicant argues, with respect to claim 1, that neither Walter or Terzini disclose or make obvious a vehicle with delivers a container and closure. This is not persuasive since Walter discloses a vehicle for delivering at least one container and at least one closure as stated in at least paragraph 13 of Walter, “containers within the meaning of the invention are in particular beverage bottles, but also other containers for food, medicines, toiletries, detergents or the like, such as cans, glass bottles and other glass containers with lids, packaging based on cardboard or composites, Tetra Packs, or the like. Containers made of plastic also comprise intermediate products, in particular preforms for stretch-blow-molding the containers. Furthermore, containers within the meaning of the invention are also understood to be packs with several containers.” As highlighted in bold Walters considers containers to also include containers with lids as such the vehicle can and does transport a container having at least one closure in this case a lid. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731